In the
             Court of Appeals
     Second Appellate District of Texas
              at Fort Worth
           ___________________________
                No. 02-19-00087-CV
           ___________________________

IN THE INTEREST OF J.L. AND S.L., MINOR CHILDREN




        On Appeal from the 360th District Court
                Tarrant County, Texas
            Trial Court No. 360-575862-15


     Before Bassel, J.; Sudderth, C.J.; and Womack, J.
           Per Curiam Memorandum Opinion
                MEMORANDUM OPINION AND JUDGMENT

      Appellant S.L.’s brief was originally due on July 1, 2019. On July 17, 2019, we

notified Appellant that her brief had not been filed as the appellate rules require. See

Tex. R. App. P. 38.6(a). We stated that we could dismiss the appeal for want of

prosecution unless, within ten days, Appellant filed with the court a brief and an

accompanying motion reasonably explaining the brief’s untimely filing and why an

extension was needed. See Tex. R. App. P. 10.5(b), 38.8(a)(1), 42.3(b). We have

received no response.

      Because Appellant has failed to file a brief even after we afforded her an

opportunity to explain the initial failure, we dismiss this appeal for want of

prosecution. See Tex. R. App. P. 38.8(a)(1), 42.3(b), 43.2(f).

      Appellant must pay all costs of this appeal.

                                                       Per Curiam

Delivered: August 22, 2019




                                            2